DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/468,111 and is in response to a Response to Continued Examination filed 04/18/2022.
Claims 1-10 are previously pending, of those claims, claims 3-4 and 7-8 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, and 5-6 have been amended, and new claims 11-19 have been added.  All amendments have been entered.  Claims 1-2, 5-6, and 9-19 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAKE (US 2013/0344357 A1) in view of NISHIMURA (US 2017/0207465 A1) and NAGAI (JP 2011096550 A).
With respect to claim 1.  MIYAKE teaches a solid battery 10 that includes a laminated body 4 having a cathode layer 1, an anode layer 2, and an electrolyte layer 3 disposed between the cathode layer 1 and the anode layer 2, an insulating part 6 is disposed on an outer perimeter of the laminated body 4 (paragraph 0026).  There are then a pair of current collectors 5 sandwiching the laminated body 4 and the insulating part 6 (paragraph 0026).  Specifically there is a current collector 5a being the cathode current collector, and an anode current collector 5b (paragraph 0026).  Further as seen in Figure 1 the electrolyte 3 at least covers the outer peripheries of the positive electrode and negative electrode layers.  
MIYAKE teaches a method of forming the solid battery 10 (paragraph 0034).  The method includes a first insulating layer 6a is formed on an outer edge of the current collector (paragraph 0036).  A masking material is put on the insulating layer 60, and the cathode layer 1 is formed on the surface of the collector 5a surrounded by the first insulating layer 6a (paragraph 0036).  The cathode layer is formed by a known method, such that the cathode slurry made by dispersing the cathode active material and a solid electrolyte into a solvent on the entire of the surface of the cathode current collector 5a surrounded by the first insulating layer 6a, and then volatizing the solvent (paragraph 0036).  The anode layer is made in a similar fashion (paragraph 0037).  Once the anode layer 2 is formed, an electrolyte slurry made by dispersing the solid electrolyte into a solvent, is applied to the surface of the anode layer, and then a solvent is volatized, so that the solid electrolyte layer 3 can be formed on the anode layer 2 (paragraph 0038).  The two laminated bodies 4a and 4b are laminated on each other so that the cathode layer 1 and the solid electrolyte layer 3 face each other (paragraph 0039).  The first and second laminated bodies are accommodated into an exterior material 7, and the inside of the exterior material 7 is vacuumed (paragraph 0040).  The gas in the space S is fully removed as seen in Figure 2D and an outer periphery of the laminated body has a greater thickness than a central part.  Then the single cell is pressurized in the lamination direction using pressurizing member, and thereby the solid battery 10 can be manufactured (paragraph 0043) and the thickness of the central part and peripheral edge is equal.  
As noted above, the laminate body of MIYAKE is formed with a method that uses a slurry based application, and then the solvent is removed from the slurry by volatizing the solvent (see paragraphs 0036-0038).  Therefore MIYAKE does not explicitly teach that the laminate is a powder laminate.  
NISHIMURA teaches a laminate type power storage element using an all solid state battery (paragraph 0041).  The all solid state battery 211 is house din an exterior body 11 (paragraph 0041).  There includes a laminated electrode body 210 and current collectors 231 and 221 (paragraph 0041).  The laminate is made by sandwiching a sheet type solid electrolyte layer 240 between sheet shaped positive electrode layer 220 and sheet shaped negative electrode layer 230 (paragraph 0041).  The laminate may be made by methods such as backing the formed body obtained by compressing powdered material using a mold, such as a compression molding method (paragraph 0041).  The materials are filled in layers inside a mold, and the materials are filled in the order of a powdery positive electrode material including a positive electrode active material and a solid electrolyte material of the positive electrode layer 220, the and a powdery solid electrolyte as the material of the solid electrolyte layer 240, and a powdery negative electrode layer material including a negative electrode active material and a solid electrolyte as the material of the negative electrode layer 230 (paragraph 0041).  Subsequently the body is formed by compressing in the stacking direction the powdery material layers layered in sheet shapes and backed (paragraph 0041).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the laminate body of MIYAKE with the compression molding method as taught by NISHIMURA which includes the compressed powders, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  MIYAKE teaches the methods of forming the solid battery are not limited, and then NISHIMURA teaches such a known method for forming laminate type all solid batteries.  
MIYAKE teaches a cathode current collector 5a, electrolyte layer 3, anode layer 2, and anode current collector 5b (paragraph 0026).   Each of the positive electrode layer 1, and the negative electrode layer 2 include a first surface in contact with the current collector and a second surface in contact with the solid electrolyte layer, and a surrounding surface connecting the two other surfaces (see Figures 1, 2E and 4).  In addition the negative electrode layer 2 is structure such that the solid electrolyte layer 3 is configured to surround the negative surrounding surface of the negative electrode layer (figures 2E and 4).  However, MIYAKE does not explicitly teach where the solid electrolyte layer is configured to surround the positive surrounding surface of the positive electrode layer.
NAGAI teaches a solid state battery 100 that includes a positive electrode 6 having a positive electrode active material layer 2, a positive electrode current collector 4, a negative electrode 7 having a negative electrode active material layer 3 and current collector 5, and a lithium ion conductive solid electrolyte 1 sandwiched between the positive and negative electrodes (paragraph 0020).  The thickness of the portion of the solid electrolyte layered located between the outer periphery of the positive electrode active material layer 2 and the negative electrode active material layer 3 and the outer periphery of the current collector is 9b.  The thickness is larger than the thickness 9a (Figure 1 and paragraph 0020).  By increasing the thickness of the solid electrolyte at the end portion, it is possible to protect the end portions of the positive electrode active material and the negative electrode active material layer, and prevent contact between the electrodes (paragraph 0020).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the structure of NAGAI where the outer layer of the solid electrolyte layer is thicker than the middle part, such that the solid electrolyte wraps around the side of the active material layers as taught by NAGAI for the battery of MIYAKE, as NAGAI teaches that such a structure is beneficial as it protects the end portion so f the active material layers (paragraph 0020).  
With respect to claim 2.  MIYAKE teaches in Figure 2D where the thickness of the peripheral edge part of the powder laminate of MIYAKE as modified by NISHIMURA, is greater than the center part.  
With respect to claims 5-6.  The rejection above of claim 1 in view of MIYAKE, NISHIMURA, and NAGAI from above is repeated here.  MIYAKE teaches the first insulating layer 6a is formed by thermal compression bonding on an outer edge of the cathode current collector (paragraph 0036).  The cathode layer 1 is then formed on the surface of the cathode current collector in the area surrounded by the insulating layer (paragraph 0036).  A second insulating layer 6b is formed on the anode current collector 5b, and then an anode layer 2 is formed on the surface of the anode current collector 5b surrounded by the second insulating layer 6b (paragraph 0037).  An electrolyte layer is then formed on the surface of the anode layer 2, and on a side surface of the insulating layer 6b (paragraph 0038 and Figure 2).  As seen in Figure 2 the formation of the solid electrolyte layer forms a space part S.  The first and second laminated bodies are accommodated in the exterior material, and the inside is vacuumed (paragraph 0040) such that the electrode material 1 is disposed over the electrolyte.  After the exterior is depressurized, the single cell is pressurized in the lamination direction using pressurizing members 20 thereby the solid battery 10 is manufactured (paragraph 0043).  Then as noted above in view of NISHIMURA the laminates are formed using the compression molding technique.  
With respect to claims 9-10.  MIYAKE teaches the single cell is pressurized in the lamination direction using pressurizing members 20 (paragraph 0043).  The pressure to be applied in the pressurizing step may be determined adequately in accordance with a configuration of the battery to be manufactured (paragraph 0043).  Figure 2 shows the pressing to generate equal pressure, in the alternative it would be obvious to have equal pressure on the central and outer parts, as MIYAKE teaches that the pressure applied is determined adequately in accordance with the manufacturing of the battery, and therefore this element may be adjusted as a matter of routine optimization.  
With respect to claims 11, 13-14, 16-17, and 19.  MIYAKE teaches the negative electrode portion 2 includes a first surface in contact with the current collector that is flat, and where the first surface is opposite the second surface (Figures 2E and 4).  
With respect to claims 12, 15, and 18.  MIYAKE teaches as seen in Figure 2D where at least a portion of the first negative surface is concaved.  

Response to Arguments
Applicant’s arguments, see pages 11-15 of Applicant Arguments/Remarks, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1-2, 5-6, and 9-10 under 35 U.S.C. 103 in view of MIYAKE and NISHIMURA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MIYAKE, NISHIMURA, and NAGAI.
Applicant argues on page 14 of Applicant Arguments/Remarks that MIYAKE does not teach the amended limitation that “the solid electrolyte layer is configured to surround the positive surrounding surface of the positive electrode powder layer and the negative surrounding surface of the negative electrode powder layer”.  The Examiner notes that as seen in Figures 2E and 4 of MIYAKE the solid electrolyte layer 3 does at least surround the negative surrounding surface, however MIYAKE does not teach that the solid electrolyte layer is configured to surround the positive surrounding surface.  However new grounds of rejection are made further in view of NAGAI.  
NAGAI then teaches a solid state battery with the solid electrolyte layer 1 being configured to surround the surrounding surfaces of the positive and negative electrode layers (Figure1).  Further NAGAI teaches the benefits to this structure being an increased protection of the electrode active material layers (paragraph 0020).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722